tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c release number release date date date contact person identification_number telephone number employer_identification_number uil legend director a director b state transferor dear this is in response to your ruling_request regarding the proper treatment of a transfer of of another private foundation’s net assets to you under internal_revenue_code i r c sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 facts you and transferor are existing state corporations that are recognized as exempt from federal tax under sec_501 and are classified as private_foundations under sec_509 director a and director b are siblings and are directors of and substantial contributors to transferor both are also transferor’s officers director b his spouse and their two children are your directors director a and director b have developed divergent charitable goals and believe that their charitable endeavors will be more efficiently managed separately to accomplish this objective transferor proposes to transfer half of its assets to you the transfers will be for no consideration and not out of current income in connection with the transfers director b will resign as transferor’s officer and director thereafter director a will control transferor and director b and his family will control you you and transferor are not and will not be operating_foundations within the meaning of sec_4942 you have not and do not intend to provide notice to the secretary of your intention to terminate your private_foundation_status under sec_507 you and transferor have identical exempt purposes you have made the following representations you have not notified the secretary of your intention to terminate your status as a private_foundation you the transferor and your respective foundation managers each represent that you have i made a full disclosure of the factual situation to the internal_revenue_service ii made reasonable attempts to ascertain whether the transfers are a violation of chapter iii concluded that to the best of their knowledge and information the transfers are not violations of chapter and iv at the time of the proposed transfer will not have committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter you represent that you are effectively controlled directly or indirectly by the same person or persons who effectively control transferor within the meaning of sec_1_507-3 transferor does not currently have any outstanding grants that require the exercise of expenditure_responsibility within the meaning of sec_4945 nor does it intend to make any such grants transferor does not have any outstanding pledges and will allocate pro_rata any charitable pledges made prior to its distributions to you rulings requested you have requested the following rulings the proposed transfer of assets from transferor to you will constitute an adjustment described in sec_507 therefore you will not be treated as a newly created organization the proposed transaction will not terminate your status as a private_foundation under sec_507 and therefore will not result in the imposition of the termination_tax under sec_507 the proposed transaction will not adversely affect your tax-exempt status under sec_501 the proposed transfer will not constitute any willful and flagrant act or failure to act which would result in tax under chapter you will be treated as possessing transferor’s tax_attributes and characteristics as described in sec_1_507-3 and the tax basis and the holding_period of each asset transferred to you will be carried over to you as if each asset had continued to be held by transferor the proposed transfer will not constitute investment_income or any taxable sale or disposition of property and thus will not result in the imposition of any additional tax under sec_4940 on you the proposed transfer will not constitute an act of self-dealing with respect to you under sec_4941 the proposed transfer will not constitute an investment that jeopardizes your exempt purposes and will not result in tax under sec_4944 the proposed transaction will not constitute a taxable_expenditure under sec_4945 provided that transferor exercises expenditure_responsibility to the extent required by sec_4945 with respect to the transfer to you and will not result in tax under sec_4945 all your legal accounting and other expenses related to this rulings request and the associated asset transfers if reasonable in amount will be qualifying distributions for purposes of sec_4942 and will not be taxable_expenditures for purposes of sec_4945 law r c sec_501 provides an exemption from federal tax for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 states that a private_foundation may voluntarily terminate its private_foundation_status by notifying the secretary of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 sec_507 states that an organization’s private_foundation_status may be involuntarily terminated by the secretary if there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that by reason of these acts such organization is liable for the tax imposed by sub sec_507 and either such organization pays the tax imposed by sub sec_507 or any portion not abated under sub sec_507 or the entire amount of such tax is abated under sub sec_507 sec_507 states that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee private_foundation shall not be treated as a newly created organization r c sec_507 imposes on an organization that voluntarily terminates its private_foundation_status an excise_tax equal to the lower_of the aggregate tax benefits that have resulted from the private foundation’s exempt status under sec_501 or the value of the net assets of the private_foundation r c sec_507 states that for purposes of subchapter_c the aggregate tax_benefit resulting from the sec_501 status of any private_foundation is the sum of a the aggregate increases in tax under chapter sec_1 and which would have been imposed with respect to all substantial contributors to the foundation if deductions for all contributions made by such contributors to the foundation after date had been disallowed and b the aggregate increases in tax under chapter which would have been imposed with respect to the income of the private_foundation for taxable years beginning after date if i it had not been exempt from tax under sec_501 and ii in the case of a_trust deductions under sec_642 had been limited to percent of the taxable_income of the trust computed without the benefit of sec_642 but with the benefit of sec_170 and c interest on the increases in tax determined under subparagraphs a and b from the first date on which each such increase would have been due and payable to the date on which the organization ceases to be a private_foundation sec_4940 imposes on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to two percent of the net_investment_income of such foundation for the taxable_year sec_4940 provides for a reduction in the excise_tax on net_investment_income to one percent where a private_foundation meets certain distribution_requirements lr c sec_4941 imposes an excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_53_4946-1 provides that for purposes of sec_4941 the term disqualified_person shall not include any organization described in sec_501 other than an organization described in sec_509 ilr c sec_4942 defines qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than a contribution to i an organization controlled directly or indirectly by the foundation or by one or more disqualified persons with respect to the foundation unless certain requirements are satisfied or ii any private_foundation which is not an operating_foundation under sec_4942 unless certain requirements are satisfied r c sec_4944 imposes a tax on any investment that jeopardizes any exempt_purpose of a sec_501 private_foundation sec_4945 imposes a tax on each taxable_expenditure payable by the private_foundation in addition sec_4945 imposes a tax on each foundation_manager who agrees to make a taxable_expenditure unless that agreement is not willful and is due to reasonable_cause sec_4945 defines in part the term taxable_expenditure to mean any amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h r c sec_4945 states that the term expenditure_responsibility means that a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures-- to see that a grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_1_507-3 states that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter sec_507 through such a transferee private_foundation shall be treated as if it were the transferor however where proportionality is appropriate such a transferee private_foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer subdivision ii states that subdivision i of this subparagraph shall not apply to the requirements under sec_6033 and sec_6104 which must be complied with by the transferor private_foundation nor to the requirement under sec_6043 that the transferor file a return with respect to its liquidation dissolution or termination sec_1_507-3 states that a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization which includes any other significant disposition of assets to one or more private_foundations sec_1_507-3 defines the term significant disposition of assets to one or more private_foundations as any disposition or series of dispositions where the cumulative total of the dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 states that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 such a transfer must nevertheless satisfy the requirements of any pertinent provisions of chapter see subparagraphs through of sec_1_507-3 however if such transfer constitutes an act or failure to act which is described in sec_507 then such transfer will be subject_to the provisions of sec_507 rather than sec_507 sec_1_507-4 states that private_foundations that make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4940-1 states that for purposes of paragraph c of that section gross_investment_income means the gross amounts of income from interest dividends rents and royalties received by a private_foundation from all sources sec_53_4940-1 provides rules for determining capital_gain_net_income net_capital_gain for taxable years beginning before date for purposes of the tax imposed by sec_4940 sec_53_4946-1 states that for purposes of sec_4941 only the term disqualified - person shall not include any organization which is described in sec_501 other than an organization described in sec_509 analysis director b has a differing charitable philosophy and divergent charitable goals from_director a accordingly the proposed transfers from transferor to you are so that each sibling can direct the respective investment and exempt uses of those assets independent of the other ruling sec_507 provides that in the case of a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization sec_1_507-3 describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since transferor is transferring half of its assets to a private_foundation for no consideration and not out of current income the proposed transfers will qualify as a significant disposition of assets under sec_507 and you shall not be treated as a newly created organization ruling pursuant to sec_1_507-4 a private_foundation that makes a transfer described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable sec_507 applies to terminate the status of any organization as a private_foundation only if the organization notifies the secretary of its intent to accomplish such termination or with respect to the organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that by reason of sec_507 such organization is liable for the tax imposed by sec_507 therefore the proposed transfer of assets to you under sec_507 will not terminate your private_foundation_status under sec_507 and does not result in a termination_tax imposed by sec_507 ruling you and the transferor are both described in sec_501 have identical exempt purposes and as discussed in above the transfer is a sec_507 transfer that will not terminate your status as a private_foundation the proposed transfer will not adversely affect your tax exemption under sec_501 ruling as discussed above the proposed transfers will be sec_507 transfers you have not and will not notify the secretary of your intent to terminate your status as a private_foundation and you have not committed and will not as of the time of the transfer commit willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter therefore the proposed transfers of assets to you under sec_507 will not constitute any willful and flagrant act or failure to act which would result in tax under chapter because you and transferor are both described in sec_501 have identical exempt purposes and the transfer is a sec_507 transfer that will not terminate your status as a private_foundation the proposed transfer does not jeopardize your tax exemption under sec_501 ruling in the case of a significant disposition of assets to one or more private_foundations within the meaning of sec_507 the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization as described in sec_1_507-3 and as discussed in ruling above the transfer is described in sec_507 the proposed transfers will not cause you to be treated as a newly created organization accordingly you will be treated as possessing transferor’s tax_attributes and characteristics as described in sec_1_507-3 and as discussed above the proposed transfer is described in sec_507 accordingly with respect to the proposed transfers you will be treated as possessing transferor’s tax_attributes and characteristics including sec_1_507-3 the tax basis and the holding_period of each asset transferred to you will be carried over to you as if each asset had continued to be held by transferor ruling sec_4940 imposes a two-percent excise_tax on the investment_income of a private_foundation sec_53_4940-1 and f state that gross_investment_income includes interest dividends rents royalties and capital_gains from the sale_or_other_disposition of property_held_for_investment purposes the proposed transfers to you which lack consideration and are not out of current income will not constitute investments or sales or other dispositions of investment_property that would generate investment_income subject_to excise_tax under sec_4940 therefore the proposed transfers will not give rise to net_investment_income subject_to tax under sec_4940 ruling sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_53_4946-1 a sec_501 exempt_organization is not a disqualified_person accordingly because you are recognized by the service as a sec_501 exempt_organization the proposed transfers to you will not be acts of self-dealing and will not be subject_to the excise_tax under sec_4941 ruling sec_4944 imposes an excise_tax on investments that jeopardize a private foundation's exempt purposes sec_4944 requires an investment if a foundation furnishes consideration to the transferor however the foundation will be considered as having made an investment in the amount of consideration in ruling above we determined that because the proposed transfers to you will lack consideration and will not be out of current income then they will not constitute investments or sales or other dispositions of investment_property likewise the proposed transfers do not constitute investments for purposes of sec_4944 therefore the transfers do not constitute investments jeopardizing your exempt purposes and are not subject_to tax under sec_4944 ruling sec_4945 imposes an excise_tax on taxable_expenditures such as grants made by a private_foundation to an organization that is not an is an exempt_operating_foundation as - defined in sec_4940 unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with subsection h expenditure_responsibility means that the private_foundation is required to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary although you are not an exempt_operating_foundation as defined in sec_4940 the proposed transfers will not ruling be taxable_expenditures subject_to the sec_4945 excise_tax as long as transferor exercises expenditure_responsibility over the proposed transfers in accordance with sec_4945 and sec_53_4945-5 sec_4942 defines the term qualifying_distribution to include any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than a contribution to certain private_foundations under sec_53_4945-6 a sec_507 transfer is not a taxable_expenditure because it accomplishes sec_170 purposes the proposed transfers are sec_507 transfers and therefore accomplish sec_170 purposes the portion of necessary administrative expenses including accounting legal and other expenses attributable to the transfers are treated as qualified distributions for purposes of sec_4942 and will not be taxable_expenditures for purposes of sec_4945 conclusion based on the foregoing we rule as follows the proposed transfer of assets from transferor to you will constitute an adjustment described in sec_507 therefore you will not be treated as a newly created organization the proposed transaction will not terminate your status as a private_foundation under sec_507 and therefore will not result in the imposition of the termination_tax under sec_507 the proposed transaction will not adversely affect your tax-exempt status under sec_501 the proposed transfer will not constitute any willful and flagrant act or failure to act which would result in tax under chapter of the code you will be treated as possessing transferor’s tax_attributes and characteristics as described in sec_1_507-3 and the tax basis and the holding_period of each asset transferred to you will be carried over to you as if each asset had continued to be held by transferor the proposed transfer will not constitute investment_income or any taxable sale or disposition of property and thus will not result in the imposition of any additional tax under sec_4940 on you the proposed transfer will not constitute an act of self-dealing with respect to you under sec_4941 the proposed transfer will not constitute an investment that jeopardizes your exempt purposes and will not result in tax under sec_4944 the proposed transaction will not constitute a taxable_expenditure under sec_4945 provided that transferor exercises expenditure_responsibility to the extent required by sec_4945 with respect to the transfer to you and will not result in tax under sec_4945 the proposed asset transfers will be qualifying distributions for purposes of sec_4942 and will not be taxable_expenditures for purposes of sec_4945 the portion of reasonable and necessary legal accounting and other expenses related to this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
